ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Bonnie B. Humphrey, formerly known as Bonnie B. Schultz, Louisiana Bar Roll number 17125, be and she hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that the ODC’s request for an independent medical examination of respondent is denied at this time. Should the ODC wish to pursue disability inactive status, it should follow the procedure set forth in Supreme Court Rule XIX, § 22(D) and (E).
Is/ Jeannette Theriot Knoll Justice, Supreme Court of Louisiana